DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 11, 12, and 14-30 of U.S. Application 16/916,606 filed on October 28, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 11, 14-18, and 22 have been entered.
 Claim 13 has been cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 10/28/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 11, 12, and 14-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor, comprising when at least the magnetic layer of the first magnetoresistive effect element and at least the magnetic layer of the second magnetoresistive effect element are viewed from an upper side -2-Attorney Docket No. 75C_051_CON2 in a lamination direction, both the magnetic layers have shapes that are different from each other; the shape of at least the magnetic layer of the first magnetoresistive effect element viewed from the upper side in the lamination direction of the first magnetoresistive effect element is a shape that can demonstrate the first response characteristic; and the shape of at least the magnetic layer of the second magnetoresistive effect element viewed from the upper side in the lamination direction of the second magnetoresistive effect element is a shape that can demonstrate the second response characteristic in combination with the other limitations of the claim. 

Claims 12 and 14-21 are also allowed as they depend on allowed claim 11.

Regarding claim 22, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor, comprising the magnetic sensor comprises at least a first magnetoresistive effect element and a second magnetoresistive effect element that can detect an external magnetic field, each of the first magnetoresistive effect element and the second magnetoresistive effect element includes at least a magnetic layer having a magnetization direction that varies according to the external magnetic field, -5-Attorney Docket No. 75C_051_CON2 the first magnetoresistive effect element has a first response characteristic, the second magnetoresistive effect element has a second response characteristic, the first response characteristic is a characteristic relative to a change of an output from the first magnetoresistive effect element with the change of the 

Regarding claim 23, the prior art of record taken alone or in combination fail to teach or suggest a magnetic sensor, comprising wherein when the first magnetic sensing element and the second magnetic sensing element are viewed from an upper side of the first magnetic sensing element and the second magnetic sensing element, both have shapes that are different from each other in combination with the other limitations of the claim.

Claims 24-30 are also allowed as they depend on allowed claim 23. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868